Citation Nr: 1531065	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
 
2.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1980 to February 1983, from March 2003 to March 2005, and from October 2006 to February 2008.  The Veteran also served in the Pennsylvania Army National Guard with various periods of unverified active duty for training and inactive duty training in the 1980s and 1990s.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled for a Board hearing in July 2011, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

This case was previously before the Board in June 2012, when the Board remanded the issues currently before it for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

There has not been sufficient compliance with the June 2012 Board remand orders, and thus an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

The Board observes that no knee disability was noted on the report of the Veteran's service entrance examination in February 1980.

Service treatment records (STRs) reflect that the Veteran sought treatment multiple times following a November 1982 right knee injury.  The Veteran was assessed as having a hyperextended right knee and internal derangement of the right knee. Other records assess a possible torn medial or lateral meniscus and a medial collateral ligament tear.  There are no allegations of right knee injury before service or during a period of active duty for training or inactive duty training.  During his April 2008 VA examination, he denied any surgeries to his right knee. 

The Veteran's STRs also reflect that he sought treatment for left knee injuries that occurred during his active duty service.  Evidence from as early as 1980, his first year of active duty service, reflects that he was treated for left knee symptomatology that he associated with specific in-service injuries.  The record reflects left knee assessments of a bruised knee with possible fluid, resolving cellulitis, a bruised patella with possible Baker's cyst below left side of the patella, chondromalacia patella of the left knee associated with quadriceps atrophy due to disuse and previous knee surgery and prepatellar infection in 1980.  Service treatment records also note that the Veteran underwent left knee surgery in 1972, prior to his entry into service, for the removal of a Baker's cyst on the popliteal area of the left knee. 

A STRs also note that the Veteran underwent arthroscopic surgery of the left knee in 1992, but no mention of this surgery was made on his October 1993 Army National Guard Commissioning examination report.  During his April 2008 VA examination, the Veteran reported that he underwent left knee surgery for torn cartilage in 1991. 

A March 2003 service treatment medical history report notes a history of bilateral chondromalacia patella, left worse than right, status post-arthroscopy, with no sequelae.  On his November 2007 separation medical history report, the Veteran reported that he had had two knee surgeries. 

Contrary to an April 2008 VA examiner's finding of no current knee disability, 
current medical evidence, including a June 2009 radiology report, indicates that the Veteran has bilateral patella spurs.  The Veteran also has reported a continuity of knee-related symptomatology since service, specifically stating in his March 2009 substantive appeal that his knees were injured on active duty and were never the same.  No examiner has opined as to the relationship, if any, between any current right or left knee disability and the Veteran's active duty service, to include the injuries and assessment noted therein.

The Board remanded the case in June 2012 directing, in part, that the Veteran be provided with VA examinations for his claimed disorders.  In January 2013, the AOJ called the Veteran to schedule him for the requisite VA examinations.  The Veteran stated that he had difficulties taking off from work to travel to Philadelphia for an examination.  He asked that his examinations be scheduled at the Perry Point, MD, VA Medical Center (VAMC), instead of the Philadelphia VAMC. The Veteran was scheduled for VA examinations at the Philadelphia and Willow Grove VAMCs, (both are Philadelphia facilities).  He called VA to cancel the examinations, stating that he had employer conflicts and could not attend.  The AOJ denied his claims, stating that he did not report for his examinations.   

As such, the Board must remand for another examination to determine the nature and etiology of any current bilateral knee disabilities.  The examination(s) should be scheduled at a VAMC (or other VA outpatient medical facility which performs such examinations), or on a contract fee basis, within close proximity to the Veteran's current job and/or address of record.  The Veteran should be contacted prior to scheduling to confirm the facility. 

The Board emphasizes that there must be an adequate rationale in support of any opinions proffered.  Merely stating that a knee disability is not etiologically related to the Veteran's active service is not sufficient under the law.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The opinion provided must also address the relevance of the Veteran's history of bilateral knee issues, as outlined above. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the etiology of the Veteran's current bilateral knee disabilities.  The examination(s) should be scheduled at a VAMC (or other VA outpatient medical facility which performs such examinations), or on a contract fee basis, within close proximity to the Veteran's current job and/or home address of record.  The Veteran should be contacted prior to scheduling to confirm the facility.   

2. The examiner must review the claim file and should note that review in the report.  A complete rationale for all opinions offered must be provided.  The examiner should address the following:

a) State whether any left knee disorder clearly and unmistakably existed prior to service and was not aggravated during service.  

b) If a current left knee disorder did not clearly and unmistakably exist prior to service and was not aggravated during service, state whether any current left disability is at least as likely as not (50 percent probability or greater) related to his active service.  This must specifically include a consideration of the Veteran's bilateral knee issues, as outlined above, and as contained in his STRs and current medical treatment records.

c) State whether any current right knee disability is at least as likely as not (50 percent probability or greater) related to his active service.  This must specifically include a consideration of the Veteran's bilateral knee issues, as outlined above, and as contained in his STRs and current medical treatment records.

3. Then, readjudicate the claims.  If any of the claims remain denied, issue a supplemental statement of the case, allow appropriate time for response, and then return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




